Citation Nr: 0939008	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  05-06 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to rating in excess of 10 percent for discoid 
lupus erythematosus (lupus) prior to December 10, 2004.

2.  Entitlement to a rating in excess of 30 percent for lupus 
since December 10, 2004.

3.  Entitlement to a rating in excess of 30 percent for 
adjustment disorder with depressed mood and fatigue.

4.  Entitlement to a rating in excess of 20 percent for 
avascular necrosis of the right femoral head with acetabular 
degenerative joint disease.

5.  Entitlement to a rating in excess of 10 percent for 
residuals of a right knee injury, status post right anterior 
cruciate repair.

6.  Entitlement to an increased (compensable) rating for pes 
planus with toe numbness.

7.  Entitlement to an initial (compensable) disability rating 
for left carpal tunnel syndrome prior to November 12, 2004. 

8.  Entitlement to an initial rating in excess of 10 percent 
for left carpal tunnel syndrome since November 12, 2004. 

9.  Entitlement to an initial (compensable) rating for colon 
polyps. 

10.  Entitlement to an initial (compensable) rating for 
hypertension. 

11.  Entitlement to service connection for a low back 
disorder, claimed as secondary to service-connected 
disabilities.

12.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to 
January 2004.

This matter is on appeal from the Jackson, Mississippi, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had perfected an appeal as to the issue of 
entitlement to service connection for a thyroid disorder 
status post total thyroidectomy.  Service connection for 
hypothyroidism, status post total thyroidectomy due to 
multinodular goiter, was granted in a March 2009 rating 
decision.  As that decision represents a full grant of the 
benefit sought with regard to that issue, it will not be 
addressed further in this decision.

In an August 2009 written statement, the Veteran requested 
consideration of a claim for total disability based upon 
individual unemployability (TDIU) based on the Veteran's 
September 2005 written statements.  The Board of Veterans' 
Appeals (Board) observes that the issue of TDIU was denied in 
a July 2006 rating decision and he did not appeal that 
denial.  As such, that issue will not be addressed further in 
this decision.  If he desires to pursue this issue, he should 
do so with specificity at the RO.

The issues of entitlement to an increased rating for 
residuals of a right knee injury and higher initial 
evaluations for left carpal tunnel syndrome and colon polyps 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 10, 2004, the evidence does not show 
that more than 40 percent of the body or exposed areas are 
affected by lupus or that constant or near-constant systemic 
therapy is required for treatment.

2.  Since December 10, 2004, the evidence shows that constant 
or near-constant systemic immunosuppressive therapy is 
required for treatment of lupus.

3.  Throughout the rating period on appeal, an adjustment 
disorder has been productive of not more than an occasional 
decrease in work efficiency and intermittent inability to 
perform occupational tasks.  

4.  Avascular necrosis of the right femoral head with 
acetabular degenerative joint disease has resulted in marked 
hip disability.

5.  Pes planus is manifested by pain on use, but not marked 
deformity, and has only occasionally been manifested by 
swelling on use, characteristic callosities, or accentuated 
pain on use.

6.  Continuous medication is needed to control hypertension; 
however, it is not manifested by a diastolic pressure of 
predominately 110 mm or more, or a systolic pressure of 
predominately 200 mm or more.

7.  A current low back disorder is unrelated to service or a 
service-connected disability.

8.  In February 2006, prior to the promulgation of a decision 
in the appeal, the Veteran requested a withdrawal of this 
appeal with respect to the PTSD claim.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no more, for 
lupus were met for the period prior to December 10, 2004.  
38 U.S.C.A. §§ 1155, 5100-5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.655, 4.118, Diagnostic 
Code (DC) 7809-7806 (2009).

2.  The criteria for a 60 percent rating, but no more, for 
lupus have been met since December 10, 2004.  38 U.S.C.A. 
§§ 1155, 5100-5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.655, 4.118, DC 7809-7806 (2009).

3.  The criteria for a rating in excess of 30 percent for an 
adjustment disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.7, 4.22, 4.114, DC 9411 (2009).

4.  The criteria for a 30 percent rating, but no more, for 
avascular necrosis of the right femoral head with acetabular 
degenerative joint disease have been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, DCs 5010-5255 (2009).

5.  The criteria for a 10 percent rating, but no more, for 
bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.71a, DC 5276 
(2009).

6.  The criteria for a 10 percent rating, but no more, for 
hypertension have been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.104, DC 7101 (2009).

7.  A chronic low back disorder was not incurred in or 
aggravated by service or by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2009).

8.  The criteria for withdrawal of an appeal for the claim of 
entitlement to service connection for PTSD have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1 (2009).  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2009).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

Lupus

The Veteran has a 10 percent rating for lupus for the period 
prior to December 10, 2004, and a 30 percent rating assigned 
for the period since December 10, 2004.  Lupus is rated as 
disfigurement of the head, face, or neck; scars; or 
dermatitis, depending upon the predominant disability.  
38 C.F.R. § 4.18, DC 7809.  

The RO rated lupus under DC 7806 for dermatitis.  The Veteran 
indicated that his lesions are disfiguring; however, DC 7806 
is the most appropriate diagnostic code for lupus as the 
objective medical evidence does not show that his lupus is 
disfiguring or has resulted in significant scarring.  

The May 2004 and October 2008 VA examination reports 
specifically stated that there were no significant scars due 
to the lupus, and the October 2008 VA examiner opined that 
the Veteran's lupus was not disfiguring.  The Board has 
reviewed the medical photography of the lupus lesions 
provided in conjunction with the 2008 VA examination and 
concurs that the lesions are not disfiguring.

The Veteran testified that the lupus causes skin lesions on 
his head and chest that itch, and he reported breaking out in 
the sun.  A 30 percent rating is available under DC 7806 for 
dermatitis or eczema affecting 20 to 40 percent of the entire 
body or exposed areas of the body or requiring intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration for a total 
duration of 6 weeks or more, but not constantly, during the 
past 12-month period.  

A maximum 60 percent rating is available for dermatitis or 
eczema affecting more than 40 percent of the entire body or 
exposed areas of the body or requiring constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  See 
38 C.F.R. § 4.118, DC 7806.

Based on the evidence that lupus lesions involved 20 percent 
of his total body surface prior to December 10, 2004, the 
Board finds that a 30 percent rating is warranted for lupus 
for this period.  Significantly, a June 2004 VA skin disease 
examination found spots of circular rash on the front chest 
wall, neck, face, forehead, and scalp and determined that 
"the skin extent involved with this condition is about 20% 
of his total body surface."  Lesions affecting 20 percent of 
the entire body warrants a 30 percent disability rating.

The Board now turns to the question of whether a rating in 
excess of 30 percent is warranted at any time during the 
appeal period.  In order to support the next-higher 60 
percent rating, the evidence must show that the skin disorder 
covers more than 40 percent of the entire body, or more than 
40 percent of exposed areas are affected; or, constant or 
near-constant systematic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  38 C.F.R. § 4.18 (2009). 

The evidence does not support the assignment of the next-
higher 60 percent evaluation under DC 7806 based on affected 
area.  This is so because the evidence does not show that the 
lupus lesions covered more than 40 percent of the entire body 
or affected areas at any time during the appeal.  The June 
2004 VA examination report showed that only 20 percent of his 
total body surface was affected.  The October 2008 VA 
examination report noted only 5 percent of the exposed body 
surface was affected and less than 10 percent of the total 
body surface area was affected.  

The Board has also considered whether an increased rating is 
warranted on the basis of constant or near-constant 
systematic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  Under this criteria, there is no evidence of 
constant or near-constant systemic therapy prior to December 
10, 2004.  For example, February and May 2004 military 
medical records show that the Veteran was treated with 
topical, not systemic, steroids and occasional (once a month 
or less often), localized steroid injections.

However, the Board finds that a higher rating is warranted 
from December 10, 2004, the date the Veteran was first 
prescribed Plaquenil, an immunosuppressant drug, on a daily 
basis.  Subsequent treatment records show that he has been on 
Plaquenil on a constant or near-constant basis since that 
time.  See October 2008 VA examination report list of 
medication showing Plaquenil taken on a daily basis; see also 
May 2006 VA examination report and May 2006 State of 
Mississippi Disability Determination Examination report 
showing Plaquenil taken on a daily basis.  Therefore, as of 
December 10, 2004, a 60 percent rating is warranted.  A 60 
percent rating is the maximum schedular rating under DC 7806.  

Based on the relevant evidence of record, as discussed 
herein, the Board concludes, therefore, that a 30 percent 
rating, but no more, for lupus is warranted prior to December 
10, 2004, and a 60 percent rating is warranted since December 
10, 2004.  In reaching this conclusion, the Board has applied 
the benefit-of-the-doubt doctrine where appropriate.  

Adjustment Disorder with Depressed Mood and Fatigue

A 30 percent rating is in effect for an adjustment disorder 
with depressed mood and fatigue.  The Board has considered 
the requirements of Hart and has determined that the evidence 
of record shows that the manifestations of the Veteran's 
adjustment disorder have been generally consistent during 
this appeal.

Under DC 9440, the next-higher 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The Veteran testified that he felt depressed and cried; that 
he felt alone and wanted to be by himself; and that he had 
trouble staying asleep.  The record contains no evidence of 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; or impaired abstract thinking.  While 
there is some evidence of difficulty in establishing and 
maintaining effective social relationships and a dysthymic 
mood and flat affect, the preponderance of the evidence does 
not support the claim.  

Specifically, the evidence, including VA mental disorders 
examinations in 2004, 2006, and 2008 show that the Veteran's 
adjustment disorder does not more nearly approximate the 
criteria necessary for the 50 percent rating.  The October 
2008 VA examination report noted that he had not had his 
prescription for citalopram filled in 8 months, since 
February 2008; that he had not been seen in the mental health 
clinic; and that he denied mental health treatment outside of 
VA.  His mood was noted to be only mildly dysthymic and his 
affect was appropriate.

His statements to the VA examiners, in addition to his 
hearing testimony, revealed that he was able to participate 
in meaningful interpersonal relationships with family 
members, including his wife of over 30 years and his three 
children.  

The Board has also considered the veteran's Global Assessment 
of Functioning (GAF) score assigned in his VA examination and 
by his private therapist.  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM IV)).  

The medical evidence reveals that the veteran's GAF has been 
reported as 51, 52 and 55.  Specifically, while he was noted 
to have a flat affect during his 2004 VA examination, his 
impairment was described as "moderate" with a GAF of 52.  
The 2006 examiner assessed his GAF as 51, and the 2008 VA 
examiner assessed his GAF at 55 and also described his 
depressive disorder as "moderate."

Under the DSM-IV, a GAF score between 51 and 60 represents 
"[m]oderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with peers or co- workers)."  The Board 
finds that the moderate symptoms described in the DSM-IV in 
connection with GAF scores of 51, 52 and 55 equate with the 
Veteran's symptoms and overall level of disability.  

For example, the evidence shows that the Veteran has few 
friends, a characteristic of the moderate DSM-IV symptoms.  
Likewise, the record shows that he was able to keep a job as 
he worked full-time throughout most of the appeal and was 
laid off from his most recent job securing FEMA trailers 
because FEMA had closed most of the trailer parks in his 
area.  By contrast, the DSM-IV criteria for serious symptoms 
include the criterion of an inability to keep a job.  In sum, 
the evidence, taken as a whole, does not reveal 
symptomatology or impairment in functioning which would 
warrant a 50 percent rating.  

Right Hip Disability

The Veteran asserts that an increased rating is warranted for 
his right hip disorder, diagnosed as avascular necrosis of 
the right femoral head with acetabular degenerative joint 
disease.  He testified that he had constant pain in his hip 
and that the joint was weak.  He also testified that he found 
some relief with Ben Gay.

Under DC 5255, the next higher, 30 percent rating, requires 
symptoms equivalent to malunion of the femur with marked knee 
or hip disability.  The medical evidence does not show right 
knee disability due to avascular necrosis of the right 
femoral head with acetabular degenerative joint disease.  

Of note, the Veteran is separately service-connected for a 
right knee disability, which is discussed in the Remand 
below.  Therefore, symptoms related to the right knee cannot 
be considered in evaluating the veteran's right hip disorder.  
See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) (separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition was not 'duplicative 
of or overlapping with the symptomatology' of the other 
condition).  Accordingly, the Board's assessment will focus 
on the level of disability of the right hip.

An increased rating, to 30 percent, is warranted as the 
evidence shows that the Veteran's avascular necrosis more 
nearly approximates a marked hip disability.  The words 
"moderate" and "marked" as used in the various diagnostic 
codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and 
just decisions."  38 C.F.R. § 4.6 (2009).

In this case, the Board finds that the evidence more nearly 
approximates the criteria for a 30 percent rating under DC 
5255.  The evidence of record shows that the Veteran's right 
hip disability is marked so as to warrant the next higher 
rating of 30 percent.  

Specifically, normal range of motion of the hip is flexion to 
125 and abduction to 45.  38 C.F.R. § 4.71, Plate II (2009).  
The evidence shows that the Veteran's range of motion was 
significantly impaired over the entire appeal period.  Of 
note, VA outpatient treatment records in April and August 
2004 showed flexion to 45 degrees, only about one-third of 
the normal range of motion of the hip.  A May 2006 State of 
Mississippi Disability Determination Examination found poor 
range of motion with flexion even more reduced:  only to 30 
degrees.  

The 2006 VA examiner noted that range of motion studies were 
unable to be performed due to the Veteran's reports of severe 
pain.  VA examinations of the right hip in May 2004 and 
October 2008 found ranges of motion to 80 degrees of flexion 
and 30 degrees of abduction.  However, the 2004 examiner 
noted severe pain with all motion and the 2008 examiner noted 
flexion was accompanied by pain.  As the Veteran had 
significant decrease in flexion of the hip with pain, a 
higher rating under DC 5255 is warranted during this period.  

A rating in excess of 30 percent under DC 5255 is not 
warranted, however.  The evidence, including X-ray reports of 
the right hip, reveal no deformity, false movement, 
shortening of the leg, or malunion or nonunion of the femur.  
The Board has also considered whether a higher rating is 
warranted under DC 5252.  A 40 percent rating is warranted 
with flexion limited to 10 degrees.  As the VA examination 
reports, outpatient treatment records, and private disability 
evaluation revealed flexion of the hip to at least 30 
degrees, a higher rating under DC 5252 is also not warranted.

The Board is mindful of the Veteran's contention that he 
experiences significant pain in the right hip.  The Board has 
considered the application of 38 C.F.R. § 4.40 (functional 
loss due to pain), and 38 C.F.R. § 4.45 (pain on movement, 
swelling, deformity, atrophy on disuse, instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing, incoordination, and 
excess fatigability) in this case.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995). However, an increased rating is not 
warranted for limitation of motion of the right hip on the 
basis of these regulations.

The 2004 VA examination found that the Veteran was moving 
about the examination room with a satisfactory gait, and it 
was noted that he reported that he could stand and walk okay 
in order to perform his job.  During the May 2006 VA 
examination, he reported that he used a cane and a wheelchair 
when his right hip pain flared; however, the examiner noted 
that additional limitation of function due to repetitive use 
or flare-ups could not be determined without resort to 
speculation.  

The October 2008 VA examination report found no swelling; no 
evidence of instability; and no evidence of muscle atrophy.  
In addition, strength testing to gravity and resistance was 
within normal limits for his age and was bilaterally equal.  
For these reasons, the evidence does not support a higher 
rating.  

Based on the relevant evidence of record, as discussed 
herein, the Board concludes, therefore, that a 30 percent 
rating, but no more, for a right hip disability is warranted.  
In reaching this conclusion, the Board has applied the 
benefit-of-the-doubt doctrine where appropriate.  

Pes Planus

The Veteran currently has a noncompensable (0 percent) 
disability rating for pes planus with toe numbness under 38 
C.F.R. § 4.71a, DC 5276.  He testified during his personal 
hearing that he had swelling and pain, including sharp pain 
and cramps in his arches, in his feet; that he could not walk 
farther than 50 feet without having to sit down due to pain; 
and that getting off his feet and his shoe supports help 
relieve his symptoms.

The provisions of DC 5276 provides a 10 percent rating for 
moderate pes planus, manifested by weight-bearing line over 
or medial to great toe, inward bowing of the tendo Achilles, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  A 30 percent rating is provided for severe 
bilateral pes planus, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use, accentuated indication of swelling on use, 
characteristic callosities. 

The May 2004 VA examination report record assessed the 
Veteran's pes planus as grade 2 to 3 with normal Achilles 
tendon alignment without spasm or displacement and full range 
of motion of the ankles and feet.  There was no pain with 
manipulation, but there was tenderness to palpation on the 
plantar aspect of both feet as well as a tender plantar 
callosity over the lateral mid left foot.  The heel wear of 
his boots was symmetrical.  

A May 2006 VA examination report noted no edema but calluses 
on both feet.  There was pain on manipulation, but alignment 
of the Achilles tendon was normal.  An October 2008 VA foot 
examination revealed no pain to palpation or manipulation of 
either foot, no significant hallux valgus deformities, 
Achilles tendons in alignment, no evidence of abnormal callus 
formation, and no evidence of abnormal weightbearing.

Based on the evidence of pain on use and occasional pain on 
manipulation, the Board finds that a 10 percent rating is 
warranted for the Veteran's bilateral pes planus for the 
entire period of increased rating claim.  

While the 2004 and 2006 VA examinations noted callosities, 
the evidence does not show that for any period the Veteran's 
bilateral pes planus has more nearly approximated the 
criteria required for a higher disability rating of 30 
percent under DC 5276.  This is so because the evidence fails 
to show at any time during the appeal any objective evidence 
of marked deformity and because only one examiner noted pain 
on manipulation while two examiners found no pain on 
manipulation.  Further, no examiner found accentuated 
indication of swelling on use.  

The Veteran's reported symptomatology of bilateral pes planus 
does not otherwise more nearly approximate "severe" pes 
planus.  Consequently, a rating of 10 percent, but no higher, 
is warranted for bilateral pes planus for the entire time on 
appeal.

Based on the relevant evidence of record, as discussed 
herein, the Board concludes, therefore, that a 10 percent 
rating, but no more, for pes planus is warranted.  In 
reaching this conclusion, the Board has applied the benefit-
of-the-doubt doctrine where appropriate.  

Hypertension

The Veteran's service-connected hypertension is currently 
rated noncompensably disabling under DC 7101.  According to 
that diagnostic code, a compensable rating of 10 percent for 
hypertension requires evidence of diastolic pressure 
predominantly 100 or more, systolic pressure predominantly 
160 or more, or a history of diastolic pressure predominantly 
100 or more requiring continuous medication for control.  38 
C.F.R. § 4.104, DC 7101 (2009).  

In this case, the Board concludes that a rating of 10 percent 
is warranted under the relevant criteria.  The evidence 
establishes that the Veteran is being treated with anti-
hypertensive medication and has been treated with 
hypertensive medication throughout most, if not all, of the 
appeal period.  See June 2004 VA peripheral nerves 
examination report finding the Veteran was taking medication 
for hypertension.  For this reason, the Board concludes that 
a 10 percent rating is warranted.  

As explained further below, relevant post-service treatment 
records reflect that his hypertension remained fairly stable 
over the course of the appeal.  Simply put, there is no basis 
for the assignment of "staged ratings" for any portion of 
the claim's pendency.  See, e.g., Fenderson v. West, 12 Vet. 
App. 119 (1999).

In determining whether the Veteran is entitled to a rating in 
excess of 10 percent, the Board concludes that his symptoms 
do not more nearly approximate a higher rating.  In order to 
warrant a rating for hypertension in excess of 10 percent, 
the evidence must show diastolic pressure predominantly 110 
or more; or systolic pressure predominantly 200 or more.  (20 
percent under DC 7101).  

Specifically, a typical sample of blood pressure readings 
taken since February 2004, the effective date for the grant 
of service connection for this disorder, are 144/89 (May 
2004), 149/92 (August 2004), 154/96 (November 2004), 153/95 
(May 2006), 129/89 (January 2007), and 139/89 (October 2008).  
Such readings do not reflect diastolic pressure predominantly 
110 or more or systolic pressure predominantly 200 or more 
and do not support a higher rating.   

The Veteran testified that a higher rating was warranted 
because X-rays have shown an enlarged heart; however, a June 
2005 chest X-ray indicated that his heart size was normal, 
albeit at the upper limits.  Likewise, an October 2004 chest 
X-ray showed borderline heart size.  Significantly, the 
diagnostic criteria for hypertension under DC 7101 do not 
include cardiac enlargement.  

Rather, cardiac hypertrophy is included under other 
diagnostic codes such as the criteria for a 30 percent rating 
under DC 7007 for hypertensive heart disease.  However, the 
Veteran's disability is most appropriately rated under DC 
7101 as the evidence does not show that his service-connected 
disability includes heart disease.  

The October 2004 VA examination report noted normal sinus 
rhythm on EKG (echocardiogram), borderline EKG, and the 
examiner noted no history of heart disease.  A cardiac 
evaluation during an October 2008 VA examination showed 
regular rate and rhythm, no evidence of peripheral artery 
disease and PMI (posterior myocardial infarction) at the 
base. 

Based on the relevant evidence of record, as discussed 
herein, the Board concludes, therefore, that a 10 percent 
rating, but no more, for hypertension is warranted.  In 
reaching this conclusion, the Board has applied the benefit-
of-the-doubt doctrine where appropriate.  

With respect to all the increased rating claims, the Board 
has considered the Veteran's statements and sworn testimony 
regarding the claims on appeal.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of these disabilities-according to the 
appropriate diagnostic codes.  See Robinson v. Shinseki, 557 
F.3d 1355 (2009).

The Board acknowledges that the Veteran may believe that his 
symptoms are of such severity as to warrant an even higher 
rating that those granted herein; however, disability ratings 
are made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record.  Therefore, the Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disabilities are 
is evaluated, more probative than his assessment of the 
severity of his disabilities.  

The Board has also considered whether his disabilities caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  

Specifically, the evidence of record shows that the Veteran 
was employed from approximately May 2006 until August 2008 
working security for FEMA trailers.  He was laid off when the 
job ended, not as a result of a service-connected disability.  
Further, the evidence does not show that he has been 
hospitalized.  Hence, referral for the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including 
arthritis, if manifest to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claim in October 2003, the amendment 
is not applicable to the current claim. 
	
	Low Back Disorder

	Service treatment records reflect that X-rays taken in 1985 
showed a bony prominence of the sacrum.  In October 1991, the 
Veteran complained of thoracic back pain which was assessed 
as somatic dysfunction.  The Veteran was treated in July 1994 
for low back pain after he was in a motor vehicle accident.  
A physical examination revealed full range of motion of the 
spine and normal neurological findings.  No diagnosis was 
provided with respect to the low back.  
	
	There is no further mention of the injury in the service 
treatment records, although a June 2001 physical profile 
noted chronic back pain restrictions.  In October 2003, just 
prior to service separation, he reported that he had been 
treated for arthritis, but did not specify the joints 
involved, since his last periodic physical in 2002.  
	
	There is no X-ray evidence of arthritis in the service 
treatment records.  October 2008 VA X-rays, taken over 4 
years after separation from service, show mild degenerative 
changes at the lumbosacral junction.  This evidence suggests 
that arthritis of the lumbosacral spine did not manifest 
within the year immediately following service.  Therefore 
service connection on a presumptive basis is not warranted.
	
	The Veteran reported during his 2008 VA examination that he 
first had back pain in service prior to his 1994 motor 
vehicle accident.  He denied any overt injury or trauma to 
the low back, including the motor vehicle accident.  He 
reported that he had not been seen or treated for any back 
problems.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he currently has back pain with sitting or 
standing for prolonged periods or with bending or lifting.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the evidence of record does not reveal that the 
Veteran regularly sought treatment for back pain either 
during service or after service.  In particular, he did not 
report low back problems during thorough VA examinations in 
2004 and 2006, which addressed numerous other medical 
complaints.  His silence, when otherwise reporting his past 
medical history constitutes negative evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (statements made to 
physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care).  
Thus, to the extent the Veteran is asserting a history of 
continued symptomatology since active service, while 
competent, his statements are nonetheless not credible.  
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds any current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service or a 
service-connected disability and current complaints.  In this 
case, the Board finds that the weight of the competent 
evidence does not attribute the Veteran's low back disorder 
to active duty or a service-connected disability, despite his 
contentions to the contrary.    
	
	To that end, the Board places significant probative value on 
an October 2008 VA examination undertaken specifically to 
address the issue on appeal.  At that time, the Veteran 
reported that he had back pain in service since the early 
1990s.  
	
	After a physical examination, the examiner diagnosed 
degenerative disc disease of the lumbar spine.  The examiner 
opined that it was less likely than not that the Veteran's 
degenerative disc disease was related to the motor vehicle 
accident in service or any service-connected disability.  The 
examiner said it was at least as likely as not due to natural 
aging.  The examiner reflected that there was no evidence of 
continuity of care for an ongoing low back condition. 
	
The Board finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Moreover, 
there is no contradicting medical evidence of record.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.  

The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed disorder 
and active duty service.  While the Board reiterates that the 
Veteran is competent to report symptoms as they come to him 
through his senses, degenerative joint disease is not the 
type of disorder that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  See Robinson 
v. Shinseki, 557 F.3d 1355 (2009).  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

PTSD

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In February 2006 correspondence, the Veteran withdrew his 
appeal for service connection for PTSD and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's hypertension claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

With respect to the back claim, the VCAA duty to notify was 
satisfied by way of a letter sent to the Veteran in October 
2003 that fully addressed all notice elements and was sent 
prior to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the back 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.

With respect to the increased rating claims, a letter 
satisfying the notice requirements under 38 C.F.R. 
§ 3.159(b)(1) was sent to the Veteran in April 2004, prior to 
the initial RO decision that is the subject of this appeal.  
The letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Therefore, the presumption of 
prejudice is rebutted.  For this reason, no further 
development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

With respect to the low back claim, in determining whether a 
medical examination be provided or medical opinion obtained, 
there are four factors to consider: (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations during the presumptive 
period; (3) an indication that the disability or symptoms may 
be associated with service; and (4) whether there otherwise 
is sufficient competent medical evidence of record to make a 
decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records, VA 
outpatient treatment records, Social Security Administration 
(SSA) records, and post-service military medical records.  
Further, he was provided an opportunity to set forth his 
contentions during the hearing before RO personnel in 
February 2006.  

Next, specific VA medical opinions pertinent to the issues on 
appeal were obtained in 2004, 2006 and 2008.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A 30 percent rating, but no more, for lupus is granted prior 
to December 10, 2004, subject to governing criteria 
applicable to the payment of monetary benefits.

A 60 percent rating, but no more, for lupus is granted since 
December 10, 2004, subject to governing criteria applicable 
to the payment of monetary benefits.

A rating in excess of 30 percent for an adjustment disorder 
with depressed mood and fatigue is denied.

A 30 percent rating, but no more, for avascular necrosis of 
the right femoral head with acetabular degenerative joint 
disease is granted, subject to governing criteria applicable 
to the payment of monetary benefits.

A 10 percent rating, but no more, for pes planus with toe 
numbness is granted, subject to governing criteria applicable 
to the payment of monetary benefits.

A 10 percent rating, but no more, for hypertension is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

The claim for service connection for a low back disorder is 
denied.

The appeal is dismissed with respect to the claim for 
entitlement to service connection for PTSD.


REMAND

With respect to the carpal tunnel syndrome, right knee, and 
colon polyps claims, further development is warranted.  The 
United States Court of Appeals for Veterans Claims (CAVC or 
Court) has held that VA's duty to assist is breached when VA 
does not conduct a supplemental examination recommended by 
its own physician.  See Hyder v. Derwinski, 1 Vet. App. 221, 
224-25 (1991).  

A November 2004 VA examiner who assessed the Veteran's left 
carpal tunnel syndrome recommended nerve conductions studies 
and questioned whether the numbness and pain in the left hand 
and fingers was attributable to the carpal tunnel syndrome or 
a history of neck pain with radicular symptoms to the left 
upper extremity.  However, no nerve conduction studies were 
performed.  Accordingly, another examination, to include 
nerve conduction studies, is warranted, to assess the nature 
and severity of the Veteran's service-connected left carpal 
tunnel syndrome.  

In addition, with respect to the right knee claim, a June 
2004 VA examiner noted "numbness of the right lateral leg 
area and right great toe area" following the Veteran's right 
knee surgery which was suggestive of "probable right 
peroneal nerve injury resulting in numbness."  Follow-up 
with neurology was suggested.  Accordingly, a neurological 
examination is warranted to assess the nature and severity of 
any neurological disability due to the right knee surgery.   

With respect to the colon polyps claim, during his October 
2008 VA examination, the Veteran reported intermittent nausea 
and loose stools.  While the Veteran attributed these 
symptoms to medication, there is no medical evidence with 
respect to the etiology of his nausea and loose stools.  
Accordingly, a gastrointestinal examination is warranted to 
assess the nature and severity of the Veteran's service-
connected colon polyps. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a 
neurological examination to determine the 
nature and severity of his left carpal 
tunnel syndrome.  The claims folder should 
be made available to the examiner for 
review in connection with the examination.  
Nerve conduction studies should be 
performed, or a determination should be 
made that they are not required.  The 
examiner should discuss all impairment 
and/or symptoms caused by carpal tunnel 
syndrome.  A complete rationale for all 
opinions expressed should be provided.  

2.  Schedule the Veteran for a 
neurological examination to determine the 
nature and severity of any neurological 
residuals of his right knee surgery, to 
include a right peroneal nerve injury.  
The claims folder should be made available 
to the examiner for review in connection 
with the examination.  A complete 
rationale for all opinions expressed 
should be provided.  

3.  Schedule the Veteran for an 
examination to determine the nature and 
severity of his colon polyps.  The claims 
folder should be made available to the 
examiner for review in connection with the 
examination.  The examiner should discuss 
all impairment and/or symptoms caused by 
colon polyps, to include whether his 
nausea and loose stools are due to colon 
polyps.  A complete rationale for all 
opinions expressed should be provided

4.  Upon completion of the above, the RO 
should readjudicate the issues remaining 
on appeal and consider all evidence 
received since issuance of the most recent 
supplemental statement of the case.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


